ICJ_119_AerialIncident1999_PAK_IND_1999-11-19_ORD_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING THE AERIAL INCIDENT
OF 10 AUGUST 1999

(PAKISTAN v. INDIA)

ORDER OF 19 NOVEMBER 1999

1999

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DE L’INCIDENT AERIEN
DU 10 AOÛT 1999

(PAKISTAN c. INDE)

ORDONNANCE DU 19 NOVEMBRE 1999
Official citation:

Aerial Incident of 10 August 1999 (Pakistan v. India),
Order of 19 November 1999, LC.J. Reports 1999, p. 1038

Mode officiel de citation:

Incident aérien du 10 août 1999 ( Pakistan c. Inde),
ordonnance du 19 novembre 1999, C.J. Recueil 1999, p. 1038

 

Sales number
ISSN 0074-4441 N° de vente: 7166
ISBN 92-1-070838-5

 

 

 
19 NOVEMBER 1999

ORDER

AERIAL INCIDENT OF 10 AUGUST 1999
(PAKISTAN v. INDIA)

INCIDENT AERIEN DU 10 AOUT 1999
(PAKISTAN c. INDE)

19 NOVEMBRE 1999

ORDONNANCE
1038

INTERNATIONAL COURT OF JUSTICE

1999 YEAR 1999

19 November
General List

No. 119 19 November 1999

CASE CONCERNING THE AERIAL INCIDENT
OF 10 AUGUST 1999

(PAKISTAN y. INDIA)

ORDER

Present: President SCHWEBEL; Vice-President WEERAMANTRY; Judges
Opa, BEDJAOUI, GUILLAUME, HERCZEGH, SHI, FLEISCHHAUER,
KOROMA, VERESHCHETIN, HIGGINS, PARRA-ARANGUREN,
KOOLMANS; Registrar VALENCIA-OSPINA.

The International Court of Justice,

Composed as above,

Having regard to Article 48 of the Statute of the Court and to
Articles 44 and 48 of the Rules of Court,

Having regard to the Application filed in the Registry of the Court on
21 September 1999, whereby the Islamic Republic of Pakistan instituted
proceedings against the Republic of India in respect of a dispute concern-
ing the destruction on 10 August 1999 of a Pakistani aircraft;

Whereas on 21 September 1999 a certified copy of the Application was
transmitted to the Republic of India;

Whereas the Islamic Republic of Pakistan has appointed as Agent His
Excellency Mr. Saeed M. Khan, Ambassador of Pakistan to the Nether-
lands; and whereas the Republic of India has appointed as Agent His
Excellency Mr. Prabhakar Menon, Ambassador of India to the Nether-
lands, as Co-Agent Mr. P. S. Rao, Joint Secretary and Legal Adviser in

4
1039 AERIAL INCIDENT (ORDER 19 XI 99)

the Ministry of External Affairs, and as Deputy Agent Ms Murugesan
Manimekalai, Counsellor at the Embassy of India in the Netherlands;

Whereas, in its Application, Pakistan, in order to found the jurisdic-
tion of the Court, invokes Article 36, paragraphs | and 2, of the Statute
and the declarations whereby the two Parties have recognized the com-
pulsory jurisdiction of the Court;

Whereas, by letter dated 2 November 1999, the Agent of India notified
the Court that his Government “wish[ed] to indicate its preliminary
objections to the assumption of jurisdiction by the... Court... on the
basis of Pakistan’s Application”; and whereas those objections, set out in
a note appended to the letter, were as follows:

“G) That Pakistan’s Application did not refer to any treaty or con-
vention in force between India and Pakistan which confers
jurisdiction upon the Court under Article 36 (1).

(ii) That Pakistan’s Application fails to take into consideration the
reservations to the Declaration of India dated 15 September
1974 filed under Article 36 (2) of its Statute. In particular, Paki-
stan, being a Commonwealth country, is not entitled to invoke
the jurisdiction of the Court as subparagraph 2 of paragraph |
of that Declaration excludes all disputes involving India from
the jurisdiction of this Court in respect of any State which ‘is or
has been a Member of the Commonwealth of Nations’.

(iii) The Government of India also submits that subparagraph 7 of
paragraph 1 of its Declaration of 15 September 1974 bars Paki-
stan from invoking the jurisdiction of this Court against India
concerning any dispute arising from the interpretation or appli-
cation of a multilateral treaty, unless at the same time all the
parties to such a treaty are also joined as parties to the case
before the Court. The reference to the UN Charter, which is a
multilateral treaty, in the Application of Pakistan as a basis for
its claim would clearly fall within the ambit of this reservation.
India further asserts that it has not provided any consent or
concluded any special agreement with Pakistan which waives
this requirement”;

Whereas, at a meeting between the President of the Court and the rep-
resentatives of the Parties held on 10 November 1999, the Parties provi-
sionally agreed to request the Court to determine separately the question
of jurisdiction in this case before any proceedings on the merits, on the
understanding that Pakistan would first present a Memorial dealing
exclusively with this question, to which India would have the opportunity
of replying in a Counter-Memorial confined to the same question;

Whereas, by letter of 12 November 1999, the Agent of Pakistan con-
firmed the agreement to the procedure given ad referendum on 10 Novem-
ber 1999;

5
1040 AERIAL INCIDENT (ORDER 19 XI 99)

Whereas it is necessary for the Court to be informed of all the conten-
tions and evidence of fact and law on which the Parties rely in the matter
of its jurisdiction;

Taking into account the agreement concerning the procedure reached
between the Parties, consulted under Article 31 of the Rules of Court,
and their views regarding the time-limits to be fixed for that purpose,

Decides that the written pleadings shall first be addressed to the ques-
tion of the jurisdiction of the Court to entertain the Application;
Fixes the following time-limits for the filing of those pleadings:

10 January 2000 for the Memorial of the Islamic Republic of Pakistan;

28 February 2000 for the Counter-Memorial of the Republic of India;
and

Reserves the subsequent procedure for further decision.

Done in English and in French, the English text being authoritative, at
the Peace Palace, The Hague, this nineteenth day of November one thou-
sand nine hundred and ninety-nine, in three copies, one of which will be
placed in the archives of the Court and the others transmitted to the
Government of the Islamic Republic of Pakistan and the Government of
the Republic of India, respectively.

(Signed) Stephen M. SCHWEBEL,
President.

(Signed) Eduardo VALENCIA-OSPINA,
Registrar.
